UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6561



ELBERT SMITH, JR.,

                                              Plaintiff - Appellant,

          versus


WILLIAM E. COLLARD, Jail Deputy; THOMAS D.
WIRGES, Jail Deputy; RICHARD E. MATTHEWS, Dr.,
Jail Physician,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-97-584-2)


Submitted:   July 8, 1999                  Decided:    July 15, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elbert Smith, Jr., Appellant Pro Se. Samuel Lawrence Dumville,
Virginia Beach, Virginia; David Ernest Boelzner, WRIGHT, ROBINSON,
OSTHIMER & TATUM, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Elbert Smith, Jr., appeals the district court’s dismissal of

his action filed under 42 U.S.C. § 1983 (West Supp. 1998) without

prejudice for failure to comply with the district court’s order

that he remit payment to the Comptroller of the Virginia Department

of Corrections for costs associated with the litigation of his §

1983 action.   We have reviewed the record and the district court’s

opinion and find no reversible error.      Accordingly, we affirm on

the reasoning of the district court.    See Smith v. Collard, No. CA-

97-584-2 (E.D. Va. Mar. 26, 1999).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                 2